DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on September 24, 2021, has been entered.
Claims 1 and 3 are amended; claim 2 is canceled.
The applicant contends that the cited prior art fails to disclose the new material presently recited by claim 1 – namely, first and second modification regions, whereby the injectors of each region direct gas in opposite directions.
In response, the examiner accepts this characterization and has withdrawn the previous rejections. In view of further search, however, new art has been applied below.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. The third to last paragraph recites a modification gas plasma generator configured to activate gas supplied to both “the first modification region and the second modification region.” As shown by Figure 2, the first (R2) and second (R3) modification regions each possess dedicated plasma generators (3A, 3B). There is no disclosure of a single plasma generator capable of activating gas in both regions. For this reason, the recitation of one such generator for activating gas in two separate regions constitutes new matter. Nevertheless, to advance prosecution, the limitation will be examined as written.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The third paragraph downstream to signify a position in relation to the rotational direction of the rotary table, but the claim must codify this explicitly. Correction is required. The examiner also notes that in a radial system, downstream functions tautologically in that each component will always be downstream (or upstream) of every other component. The examiner suggests more specific diction, such as directly downstream. To promote compact prosecution, downstream will be interpreted in relation to the rotational direction of the substrate, i.e., the clockwise direction.
Separately, the second paragraph on the second page specifies a reaction gas exhaust port “formed…at a position facing an end portion” of the upstream/downstream side. The concept of a port “facing” another thing is indeterminate. For instance, what is the “facing” surface of the port allowing one to objectively determine its orientation? Clarification is required. As an alternative, the examiner suggests stipulating that the port is installed at an end portion of the upstream/downstream side, which is consistent with the syntax describing the placement of the first and second modification exhaust ports. To expedite prosecution, the examiner will accept the prior art disclosure of an exhaust port formed at the terminus of the specified region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al., US 2015/0007774, in view of Kumagai et al., US 2015/0315705, and Lin et al., US 2017/0167021.
Claims 1-2: Iwasaki discloses a film forming apparatus, comprising:
A vacuum vessel (12) housing a rotary table (14) ([0038], Fig. 1);
A raw material gas supply part (16/R1), including (Fig. 4):
A plurality of discharge ports (16h) [0043];
An exhaust port (18a) [0045];
A reaction region (R2), a first modification region, and a second modification region formed apart from the raw material gas supply part in a rotational direction of the rotary table;
Wherein the second modification region is disposed directly downstream of the reaction region (R2), and the first modification region is disposed directly downstream of the second modification region;
A reaction gas injector (50b) installed in the reaction region (R2) ([0065], Fig. 9);
A first modification gas injector (50b’) installed in the first modification region, wherein the structure of the first modification region is identical to the reaction region;
A second modification gas injector (50b’’) installed in the second modification region;
A reaction gas plasma generator (22) configured to activate the reaction gas ([0057], Fig. 9);
A modification gas plasma generator (22’) configured to active the modification gas.
Those recitations drawn to the type of gas supplied constitute intended use, whereby the prior art must merely demonstrate the structural capacity to reproduce these functional limitations in order to satisfy the threshold for rejection – it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)). Iwasaki’s apparatus is capable of providing a nitrogen-containing or hydrogen gas, as the claims require.
It is unclear, however, if the reaction, first modification, and second modification injectors each have plural “discharge ports formed along a longitudinal direction of the gas injector,” as is recited by the final paragraph of claim 1. Lin, however, contemplates a rotary ALD system comprising plural reaction zones (114, 140, 120, 144), whereby exhaust ports (150, 148, 136, 134) are disposed between each zone ([0025], Fig. 7). Further, at least one zone (120) comprises a gas injector (124) installed at an end portion and configured to discharge a gas toward the opposing exhaust port. As delineated by Figure 5A, the injector has a series of discharge ports formed along its longitudinal extent and oriented laterally toward the opposing exhaust port [0021]. 
Although Lin discloses a single, triangular reaction zone (120) bounded by pre- (140) and post-processing (144) zones, the examiner observes that Iwasaki has already established the precedent of providing an adjacent series of identically structured reaction regions (Fig. 2). Simply replicating Lin’s triangular reaction zone (120) in the manner previously established by Iwasaki would generate at least three regions each comprising upstream and downstream injectors, as well as upstream and downstream exhaust ports. Arbitrarily, then, the downstream-side injector of Lin’s first modification region can be deemed the “first modification gas injector,” and the upstream-side injector of the adjacent region can be taken as the “second modification gas injector,” whereby the exhaust ports opposing these injectors can be denominated as the first and second modification gas exhaust ports, respectively. Given Iwasaki’s antecedent configuration of a series of laterally-arrayed reaction zones, it would have been obvious to replicate Lin’s triangular reaction zone (120) to achieve the same objective of generating a sequential deposition layers on a substrate in a single turntable pass, as it has been held St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claim 3: As discussed above, the reaction gas discharge part is installed on the upstream, rather than the downstream, side of the reaction region. Even so, simply transposing the arrangement of the discharge and exhaust parts would be sufficient to satisfy the claimed relationship. The Office considers this step to be within the scope of ordinary skill, since it has been held that rearranging the parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Claim 6: Flow rate is a matter of intended use, whereby a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). The operator can simply set the flow rate to the claim amount. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716